Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Mattersight Corporation (the “Company”) for the Quarter ended March 31, 2017, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), and pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, Kelly D. Conway, as Chief Executive Officer of the Company, and David B. Mullen, as Chief Financial Officer and Senior Vice President of the Company, hereby certify, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 9, 2017 /s/ KELLY D. CONWAY Kelly D. Conway President& Chief Executive Officer /s/ DAVID B. MULLEN David B. Mullen Chief Financial Officer and Senior Vice President This certification shall not be deemed “filed” by the Company for purposes of Section18 of the Securities Exchange Act of1934. In addition, this certification shall not be deemed to be incorporated by reference into any filing under the Securities Act of1933 or the Securities Exchange Act of 1934. A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
